Citation Nr: 1027599	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-33 537	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of hands and 
wrist burn injuries.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a dental disorder 
(including loss of tooth #30) for compensation and/or entitlement 
to VA outpatient dental treatment purposes.

4.  Entitlement to a compensable rating for surgical scar, status 
post appendectomy.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1960 to November 1968 and also had subsequent periods of 
National Guard and Reserve duty from February 1971 to February 
1991.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Portland, Oregon, Department of Veterans Affairs (VA) Regional 
Office (RO) (which granted service connection for surgical scar, 
status post appendectomy, rated 0 percent, effective July 11, 
2006, and denied service connection for bilateral hearing loss, 
tinnitus, hypertension, residuals of flash burn to the right 
wrist, and a dental disorder) and a July 2007 rating decision 
(which denied service connection for residuals of flash burns of 
both wrists and hands).  An August 2009 rating decision granted 
service connection for bilateral hearing loss and tinnitus, 
resolving those matters.  In May 2010, the Veteran submitted 
additional evidence with a waiver of RO initial consideration.

The issues of service connection for residuals of hand and 
wrist burn injuries and for hypertension are being 
REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
any action on his part is required.


FINDINGS OF FACT

1.  It is not shown that the Veteran has a dental disability for 
which compensation is payable; he does not meet the legal 
requirements for establishing service connection for dental 
disability for the limited purpose of receiving VA outpatient 
treatment; there is no indication he has a dental disability that 
is a residual of a combat wound or other trauma in service.

2.  The Veteran's appendectomy scar is 12 centimeters (cm) long 
and 2.5 millimeters (mm) wide; it is not deep, unstable, or 
tender on examination, and causes no limitation of function.

CONCLUSIONS OF LAW

1.  Service connection for a dental disability, for compensation 
purposes and/or for VA outpatient dental treatment purposes, is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 
38 C.F.R. §§ 3.381, 4.150, 17.161 (2009).

2.  A compensable rating is not warranted for the Veteran's 
appendectomy scar.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.118, Codes 7802-7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) and that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the claim of service connection for a dental 
disability, a September 2006 letter to the Veteran explained the 
evidence necessary to substantiate a service connection claim, 
the evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  He did not receive complete 
notice of what specifically is needed to substantiate a claim of 
service connection for a dental disability (either for 
compensation or for treatment purposes).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held (in essence) that 
the VCAA does not apply where interpretation of applicable law 
and its application, and not factual evidence, is dispositive.  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Inasmuch as 
it is neither alleged, nor suggested by the record, that the 
Veteran has disability due to dental trauma in service (and tooth 
#30 was extracted due to caries noted on induction), the law is 
dispositive in this matter.

Regarding the matter of the rating for the appendectomy scar, as 
the rating decision on appeal granted service connection, and 
assigned a disability rating and an effective date for the award, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman, supra; aff'd, Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A December 2008 
letter provided notice on the "downstream" issue of entitlement 
to an increased initial rating and an August 2009 statement of 
the case (SOC) readjudicated the matter.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran 
had ample opportunity to respond/supplement the record.  It is 
not alleged that notice in this matter was less than adequate.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment records 
have been secured.  The RO arranged for VA dental and scar 
examinations in March 2009.  The Veteran's claims file was 
reviewed in connection with the dental examination; however, it 
was not available in connection with the examination of the scar.  
Nevertheless, the scar examination report shows that the examiner 
considered the Veteran's reported medical history (which is 
consistent with that shown by the evidence of record) and the 
report reflects a thorough evaluation, with notation of all 
findings necessary for a proper determination in this matter.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide 
an examination that is adequate for rating purposes).  In 
addition, the Veteran does not contend any in-service dental 
trauma outside the course of normal dental treatment, precluding 
the possibility of service connection for VA outpatient dental 
treatment purposes.  He has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.
Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Service Connection for Dental Disability

The Veteran claims that a molar (tooth #30) was removed while he 
was on active duty and no further work was done.  He claims that, 
due to the failure to provide a bridge or other support for the 
surrounding teeth, he now requires an implant.  He further claims 
that this has caused excessive wear and tear on the other side of 
his mouth and requires extensive dental work.  

Disability compensation and VA outpatient dental treatment may be 
provided for certain specified types of service-connected dental 
disorders.  For other types of service-connected dental 
disorders, the claimant may receive treatment only and not 
compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 
17.161.  Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. § 4.150.  These 
disabilities include chronic osteomyelitis or osteoradionecrosis 
of the maxilla or mandible, loss of the mandible, nonunion or 
malunion of the mandible, limited temporomandibular motion, loss 
of the ramus, loss of the condyloid or coronoid processes, loss 
of the hard palate, loss of teeth due to the loss of substance of 
the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable prosthesis, 
when the bone loss is a result of trauma or disease but not the 
result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic 
Codes 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
diseases are to be considered service-connected only for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.

Considering the evidence in light of the above, the Board finds 
that the Veteran does not have a compensable dental disability.  
Notably, he has not submitted any competent evidence showing that 
he suffers from any of the disabilities included under 38 C.F.R. 
§ 4.150.

Dental records from service show that on enlistment examination 
in November 1960, the Veteran had, in pertinent part, caries on 
tooth # 30.  The records further show that tooth #30 was 
extracted on March 21, 1961.  

A July 2006 private dental treatment report includes the 
recommendation that the Veteran have a bridge made between tooth 
#29 and tooth #31 to fill the area of the missing tooth #30.

An October 2006 communication from the Roseburg VA Medical Center 
requests that a "dental trauma rating" be initiated.  

On March 2009 VA dental examination, it was noted that the 
Veteran entered military service with tooth decay for tooth #30 
which was extracted in March 1961 because the decay extended into 
the nerve of the tooth, and was never replaced.  The examiner 
further noted that missing tooth #30 resulted in tooth #31 
tipping, with no detrimental effect on any remaining teeth, and 
concluded that the Veteran is in good dental health and has not 
suffered loss of masticatory function or limitation in movement 
of the jaw due to the loss of one molar tooth.  The examiner 
further concluded that the molar tooth in question was 
undoubtedly lost as a result of pre-existing decay that rendered 
it non-restorable and therefore required extraction.  The 
examiner found no evidence of trauma, and there was no malunion 
of the mandible.  

Although the evidence of record shows that the Veteran is missing 
tooth #30, there is no evidence that this missing tooth is 
irreplaceable.  As noted above, replaceable missing teeth may be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  See 
38 C.F.R. § 3.381.

Based upon the foregoing, the Board concludes that there is no 
basis under the law for the award of service-connected VA 
disability compensation for the Veteran's current dental 
condition.  He is not eligible for VA compensation as his current 
dental condition does not fall under the categories of 
compensable dental conditions set forth in 38 C.F.R. § 4.150 
(outlined above).  

The Court has held that a claim for service connection for dental 
compensation is also a claim for service connection for 
outpatient dental treatment purposes.  Mays v. Brown, 5 Vet. 
App. 302 (1993).  The Board finds no legal basis for the grant of 
service connection for a dental condition for such purpose.  
Legal authority describes various categories of eligibility for 
VA outpatient dental treatment, to include Veterans having a 
compensable service-connected dental condition (Class I 
eligibility); one-time treatment for Veterans having a 
noncompensable service-connected dental condition (Class II 
eligibility); those having a noncompensable service-connected 
dental condition adjudicated as resulting from a combat wound or 
other service trauma (Class II(a) eligibility); those who were 
detained as a POW (Class II(b) and Class II(c) eligibility); 
those who made prior applications for, and received, dental 
treatment from VA for noncompensable dental conditions but were 
denied replacement of missing teeth that were lost during any 
period of service prior to his or her last period of service 
(Class IIR (Retroactive) eligibility); those having a dental 
condition professionally determined to be aggravating disability 
from an associated service-connected condition or disability 
(Class III eligibility); those whose service-connected 
disabilities are rated at 100 percent by schedular evaluation or 
who are entitled to the 100 percent rating by reason of 
individual unemployability (Class IV eligibility); those who 
participate in a rehabilitation program under 38 U.S.C. Chapter 
31 (Class V eligibility) and those who are scheduled for 
admission or who are otherwise receiving care and services under 
Chapter 17 of 38 U.S.C., where dental care is medically necessary 
(Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

For the purpose of determining whether a veteran has treatment 
eligibility, the term "service trauma" does not include the 
intended effects of treatment provided during the veteran's 
military service.  VAOPGCPREC 5-97 (1997); 62 Fed. Reg. 15,566 
(1997).  The regulations are intended to cover dental trauma 
involving external, sudden-force injury, such as a combat wound 
to the teeth and jaw.  Accordingly, "service trauma" does not 
include the Veteran's tooth extraction in service.

The Veteran has not established entitlement to service connection 
for compensation purposes for any dental disorder, and did not 
sustain trauma to the teeth during service.  He also does not 
have a service-connected condition that could be aggravated by a 
dental disorder (service connection is presently in effect for 
hearing loss, tinnitus, right elbow, and appendectomy scar), and 
does not have a 100 percent rating [for service-connected 
disability].  He has not previously applied for dental treatment.  
Service records reveal that he is not a former POW, and did not 
sustain any wounds in combat.  He is not participating in a 
rehabilitation program under 38 U.S.C., Chapter 31, and fixing 
his dental problems was not medically necessary for a medical 
condition currently under treatment by VA.  For these reasons, 
the Board finds that the Veteran does not qualify for Class I, 
II(a), (b), (c), IIR, III, IV, V, or VI eligibility.

Regarding Class II eligibility, the following principles apply to 
dental conditions noted at entry and treated during service.  (1) 
Teeth noted as normal at entry will be service-connected if they 
were filled or extracted after 180 days or more of active 
service.  (2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing filling was 
replaced, after 180 days or more of active service.  (3) Teeth 
noted as carious but restorable at entry will not be service-
connected on the basis that they were filled during service.  
However, new caries that developed 180 days or more after such 
tooth was filled will be service-connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will be 
service-connected if extraction was required after 180 days or 
more of active service.  (5) Teeth noted at entry as non-
restorable will not be service-connected, regardless of treatment 
during service.  (6) Teeth noted as missing at entry will not be 
service connected, regardless of treatment during service.  
38 C.F.R. § 3.381(d).

STRs show that tooth #30 was extracted within the first 180 days 
of service due to decay noted on induction.  Hence, service 
connection for the purpose of establishing eligibility for dental 
treatment is not warranted for this tooth.  

Those having a service-connected noncompensable dental condition 
or disability shown to have been in existence at time of 
discharge or release from active service, which took place before 
October 1, 1981, may be authorized any treatment indicated as 
reasonably necessary for the one-time correction of the service-
connected noncompensable condition, but only if:  (A) They were 
discharged or released, under conditions other than dishonorable, 
from a period of active military, naval, or air service of not 
less than 180 days.  (B) Application for treatment is made within 
one year after such discharge or release.  (C) Department of 
Veterans Affairs dental examination is completed within 14 months 
after discharge or release, unless delayed through no fault of 
the veteran.  38 C.F.R. § 17.161(2)(i).

The Veteran was separated from active duty service in November 
1968, and did not apply for treatment until July 2006.  As he did 
not apply for dental treatment within one year after separation, 
he does not qualify for Class II eligibility.  The Veteran does 
not fall into any eligibility class under 38 C.F.R. § 17.161.

For these reasons, the Board finds that the Veteran is ineligible 
for VA dental treatment under 38 C.F.R. § 17.161, and such claim 
must be denied.

Appendectomy Scar Rating 

The Veteran contends that a compensable rating is warranted for 
his appendectomy scar because "there is limitation of function 
as muscles were cut during the operation and the area is 
sensitive and tender" especially with exertion or upon lifting 
heavy items.  

Disability ratings are assigned in accordance with VA's Schedule 
for Rating Disabilities and are intended to represent the average 
impairment of earning capacity resulting from disability.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question 
arises as to which of two ratings shall be applied under a 
particular diagnostic code, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

As this is an appeal from the initial rating assigned with a 
grant of service connection, "separate ratings can be assigned 
for separate periods of time based on facts found."  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  The Board finds that 
staged ratings are not warranted for the appendectomy scar 
because the Veteran's symptoms have not varied significantly 
during the appeal period.

The Board notes that the criteria for rating skin disability were 
revised, effective October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 
23, 2008).  The announcement of the final regulation specifically 
states that the new criteria apply "to all applications for 
benefits received by VA on or after October 23, 2008" and that a 
Veteran rated under the skin criteria in effect prior to that 
date may request review under the clarified criteria.  As neither 
the Veteran nor his representative has requested such review, and 
his claim was received prior to October 23, 2008, it is not 
necessary for the Board to consider the revised criteria.

Scars, other than those on the head, face, or neck, are rated 
under 38 C.F.R. § 4.118, Codes 7801-7805.

Rating the appendectomy scar under either Code 7801 or 7802 would 
be inappropriate as the scar is not deep (i.e., with associated 
underlying tissue damage), does not cause limitation of motion, 
and is not a superficial scar that encompasses an area of 144 
square inches.  Hence, these Codes will not be addressed further.

A 10 percent rating is authorized for superficial, unstable 
scars.  38 C.F.R. § 4.118, Code 7803.  A note following this code 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of the skin over the scar.

Under Code 7804, a 10 percent rating is authorized for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118.  Notes following Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.

Code 7805 provides that other scars will be rated on limitation 
of motion of the affected part.  38 C.F.R. § 4.118.

STRs show that the Veteran underwent an appendectomy in November 
1961.  A May 1963 medical examination report notes a 3 inch 
oblique right lower quadrant scar, WHNS (well- healed no 
sequelae).  An October 1968 service separation examination report 
notes a 4 inch horizontal appendectomy scar, WHNS.  

A March 2009 VA examination report notes that the Veteran has a 
12 cm long and 2.5 mm wide appendectomy scar in his right lower 
quadrant which is well healed.  The scar was not painful on 
examination and there was no adherence to underlying tissue.  The 
skin was normal without irregularity, atrophy, shininess or 
scaliness.  There was no ulceration or breakdown of the skin and 
no elevation, depression of the surface contour on palpation, or 
evidence of muscle herniation of the abdominal wall.  The scar 
was superficial with no palpable or visible evidence of 
underlying soft tissue damage; there was no inflammation, edema, 
or keloid formation.  It was pink and smooth and blended well 
with the surrounding skin and it required careful examination to 
identify the location of the scar.  The scar was not on an 
exposed surface, had no induration or inflexibility, and created 
no limitation in motion.  The impression was healed appendectomy 
scar.  

Private treatment records are silent with respect to complaints 
or treatment pertaining to the appendectomy scar.  

The Board has considered whether there is any schedular basis for 
granting a compensable rating for the Veteran's service-connected 
appendectomy scar, but has found none.  In particular, there is 
no medical evidence that the scar is deep, unstable, or painful.  
See Codes 7803 and 7804.  Although the Veteran has complained of 
pain, on examination it was specifically noted that the scar is 
not painful.  No limitation of function was noted on examination.  
Therefore, a compensable rating under Code 7805 would be 
inappropriate.
Finally, the evidentiary record does not show any 
manifestations/or associated functional impairment or disability 
due to the appendectomy scar that are not encompassed by the 
schedular criteria.  Therefore, those criteria are not 
inadequate, and referral for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b) is not warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  Notably, the Veteran retired 
after 20 years of employment with the state of Oregon.  The 
record does not suggest, nor does the Veteran allege, that due to 
his appendectomy scar he is unable to participate in gainful 
employment.  As noted above, the symptoms shown are not such as 
to result in substantial occupational impairment.  Hence, the 
matter of entitlement to a total disability rating based on 
individual unemployability is not raised by the record.  See Rice 
v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for a dental condition for compensation and/or 
for VA outpatient dental treatment purposes is denied.

A compensable rating for an abdomen scar is denied.


REMAND

The VCAA and the regulations implementing it apply with respect 
to the remaining claims of service connection for residuals of 
burn injury to the hands and wrists and hypertension.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to these claims.  See 
38 C.F.R. § 3.159 (2009).

In a July 2006 statement, the Veteran reported that his medical 
history is with Peace Health Medical Center and Dr. G. Skaggs, 
M.D.  In November 2007, he provided authorizations to obtain 
treatment records from River Road Medical Group from 1990 to 2006 
and from Peace Health Medical Group from 1990 to the present.  
The RO sought treatment records from both providers.  Treatment 
records from River Road Medical Group since November 1986 have 
been received.  However, it appears that the treatment records 
from Peace Health Medical Center are incomplete, and records from 
Dr. Skaggs were not sought.  As VA has notice of the existence of 
additional likely pertinent treatment records; such records must 
be secured and associated with the claims files.

Notably, a governing regulation provides that where evidence 
requested in connection with a claim for VA benefits [to include 
releases for records] is not received within a year of the 
request, is to be found abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for development for 
the complete clinical records of the 
Veteran's treatment for hypertension and/or 
for residuals of hand and/or wrist burn 
injuries from Peace Health Medical Group from 
1990 to the present and Dr. Skaggs.  The 
Veteran must assist in this matter by 
providing the necessary releases.  If either 
provider does not respond, the Veteran and 
his representative should be so advised, and 
reminded that ultimately it is his 
responsibility to ensure that any private 
records are secured.

2.  Following the above, and any additional 
development deemed necessary, the RO should 
readjudicate the claims.  If either remains 
denied, the RO should issue an appropriate 
SSOC and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


